Citation Nr: 0605887	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include a claim for a pulmonary 
disorder as a manifestation of an undiagnosed disorder.

2.  Entitlement to service connection for vitiligo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from July 1976 to December 
1978 and from November 1990 to June 1991, to include service 
in the Southwest Asia theater of operations during the 
Persian Gulf War period, as well as unverified reserve 
component service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which, in pertinent part, 
denied a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), to include a 
claim for a pulmonary disorder as a manifestation of an 
undiagnosed disorder, and for vitiligo.  By a decision issued 
in February 2005, the Board Remanded those claims.  The 
claims now return to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran does not have an undiagnosed pulmonary 
disorder.

2.  The veteran's COPD was not diagnosed or otherwise shown 
during his military service, and has been medically 
attributed to use of cigarettes, so service connection based 
on a claim filed in November 2000 cannot be granted.

3.  Vitiligo was not manifested during service, and there is 
no medical evidence that the veteran's vitiligo is 
etiologically related to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, to include 
a claim for a pulmonary disorder as a manifestation of an 
undiagnosed disorder, have not been met.  38 U.S.C.A. 
§§ 1101, 1103, 1110, 1117, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 
(2005).

2.  The criteria for service connection for vitiligo have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a pulmonary disorder and for vitiligo.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, in January 2001, shortly after receipt of the 
veteran's claims earlier that month for service connection 
for undiagnosed illnesses, the RO issued a letter which 
advised the veteran of VA's duty to assist him to obtain 
evidence, advised him that a VA disability examination would 
be scheduled, advised him of the evidence required to 
substantiate his claims, and the types of evidence that VA 
could assist him to obtain, among other advice to the 
veteran.  The letter advised the veteran of the basic 
elements for establishing service connection.  

A statement of the case (SOC) issued in March 2003 provided 
the veteran with the full text of 38 C.F.R. § 3.159, as well 
as the regulations at 38 C.F.R. §§ 3.303, 3.307, 3.309, and 
3.317 governing service connection and undiagnosed illness.  

The Board's February 2005 remand advised the veteran that he 
would be afforded an opportunity to present additional 
evidence, and he was thereafter advised, in a letter issued 
by the RO in April 2005, of the provisions of the VCAA.  The 
veteran was afforded the opportunity to identify additional 
VA or private treatment records, and was advised to tell VA 
if there was any other evidence or information that he 
thought would support his claims.  The veteran was also 
advised to submit any evidence in his possession that might 
support his claims.  VA examination was provided.  

The January 2001 duty to assist letter, the March 2003 SOC, 
the April 2005 duty to assist letter, and the November 2005 
supplemental statement of the case (SSOC), together with the 
initial notice letter, the February 2005 Board decision, and 
other communications of record, including the rating 
decisions, have provided the veteran any and all notice 
required under the VCAA.  The Board finds that the claimant 
and his representative were aware of the evidence required to 
substantiate his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  

The appellant has had an opportunity to review the evidence 
and comment on that evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  All 
evidence identified by the veteran has been obtained, and the 
veteran has had an opportunity to identify additional 
evidence.  All evidence identified by the veteran has been 
obtained.  The veteran has been afforded VA examinations.  
The duty to assist the veteran in developing evidence to 
substantiate his claims has been met.

Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Given the actual notices of the 
VCAA, the statements of record, and the development of the 
evidence, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the appeal.  Mayfield, supra.
Applicable law and regulations

Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C. § 1117(a)(2) (West 2002); 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) (2005).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3).

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a).  Service connection, however, will not be 
prohibited if the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service, or if the disability became 
manifest or death occurred during service.  See 38 C.F.R. § 
3.300 (b); see also 38 U.S.C.A. § 1103(a).

1.	Claim for service connection for undiagnosed pulmonary 
disorder or COPD

The veteran's May 1991 demobilization (redeployment) 
examination at the conclusion of his Persian Gulf service 
discloses that he denied any pulmonary problem other than 
sinusitis, which had been treated in April 1991 and in May 
1991, earlier that month.

At the time of a July 1993 Persian Gulf registry examination, 
the veteran complained of shortness of breath and wheezing 
since returning from the Persian Gulf.  Radiologic 
examination of the veteran's chest conducted in July 1993 
disclosed no active chest disease.  August 1993 pulmonary 
function examination disclosed that the veteran's spirometry 
was normal.  This evidence is unfavorable to the veteran's 
claim that he incurred COPD in service, since pulmonary 
findings two years after his service discharge are devoid of 
any abnormality.  

A follow-up letter to the Persian Gulf registry examination 
issued to the veteran in 1994 which listed the findings of 
the examination did not include a diagnosis of COPD.  This 
evidence establishes that no medical diagnosis of COPD was 
assigned at the time of the Persian Gulf registry 
examination, and is unfavorable to the claim for service 
connection for COPD.

On Persian Gulf registry examination conducted in September 
2000, the veteran reported onset of shortness of breath in 
May 2000.  A diagnosis of COPD was assigned.  The report did 
not state the basis of the diagnosis.  

On VA examination conducted in December 2001, the veteran 
reported onset of COPD approximately 5 years earlier.  He 
reported shortness of breath with activities, with shortness 
of breath preventing him from mowing the lawn for the past 
four months.  December 2001 spirometry was normal, but 
arterial blood gases disclosed significantly elevated 
carboxyhemoglobin levels.  The examiner assigned a diagnosis 
of COPD.  

On VA examination conducted in October 2005, the veteran's 
chest x-ray was normal, and pulmonary function testing 
disclosed a mild obstructive defect.  The examiner noted that 
no obstructive defect was present on examinations in 1993 and 
in 2001, although increased carboxyhemoglobin levels were 
present.  The examiner concluded that the veteran had COPD 
secondary to smoking.  

The evidence of the 1993, 2000, 2001, and 2005 examinations 
establishes that the veteran does not have an undiagnosed 
pulmonary disorder.  The veteran does have diagnosed COPD, 
but the veteran was not treated for that disorder during 
service, and COPD was not diagnosed during service or 
proximate to the veteran's service.  Rather, the evidence 
establishes that the veteran's COPD was not diagnosed until 
several years had elapsed after the veteran's service.  The 
evidence establishes that the veteran's COPD is a result of 
use of tobacco.  The veteran's representative contends that 
the report of the VA examination is inadequate since the 
examiner did not specifically state whether the veteran's 
exposure to oil well fires played a role in his development 
of COPD.  However, the examiner discussed the veteran's 
history of exposure to oil well fires in the Persian Gulf, 
and discussed other possible causes of pulmonary disorders, 
such as the veteran's occupation.  The fact that the examiner 
discussed such history is sufficient documentation that the 
history was appropriately considered.  The fact that the 
examiner did not reiterate each potential cause of COPD and 
state that such etiology of COPD had been ruled out does not 
render insufficient the examiner's opinion that the veteran's 
COPD was "most probably" due to smoking.  

By statute, as noted above, service connection cannot be 
granted for the veteran's COPD due to tobacco use, since his 
claim was filed after June 9, 1998, and his COPD was not 
manifested during service.  38 U.S.C.A. § 1103.  The 
preponderance of the evidence establishes that the veteran's 
COPD was not manifested during service and is due to tobacco 
use, so the provisions regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable 
determination as to this claim.   

2.	Claim for service connection for vitiligo

A March 1991 redeployment examination discloses that the 
veteran's skin was described as normal, and the veteran did 
not report any skin problem in the history he completed.  The 
veteran's May 1991 redeployment examination at the conclusion 
of his Persian Gulf service discloses that he denied having a 
rash, skin infection, or sores.

Dermatology examination in June 1993 disclosed that the 
veteran had hypopigmented lesions on the hands bilaterally.  
The veteran reported onset of the lesions one year earlier.  
A July 1993 Persian Gulf registry examination discloses that 
the veteran reported that the onset of white spots and a rash 
on his hands was one year earlier.  At the time of August 
1993 dermatology examination, the veteran again reported 
onset of skin lesions one year prior to the examination.  The 
examiner assigned a diagnosis of vitiligo, and noted that the 
etiology was unknown (etiol ?).

On VA examination conducted in December 2001, the veteran 
reported onset of vitiligo in 1992, appearing on the hands 
bilaterally.  The examiner assigned a diagnosis of vitiligo.

In his December 2002 disagreement with the denial of service 
connection for vitiligo, the veteran stated that he showed 
the skin disorder to a medic in the Persian Gulf at a time 
when the veteran also consulted the medic for food poisoning 
while the unit was conducting movement in the desert.  
However, this episode is not documented in the veteran's 
service medical records, and the service medical records are 
entirely devoid of any reference to a skin or pigmentation 
disorder.

At the time of VA examination conducted in October 2005, the 
veteran reported noticing loss of color in spots on the hands 
beginning about one month after his return from the Persian 
Gulf.  The examiner assigned a diagnosis of vitiligo, and 
explained that it was an autoimmune disorder of unknown 
etiology.

There is no evidence that the veteran's vitiligo was 
manifested during his service, other than statements by the 
veteran in 2000.  However, in 1993, the veteran stated that 
the skin or pigmentation disorder was first present in 1992.  
The Board finds that the veteran's statements in the years 
closest to his service discharge are more credible than the 
statements provided more recently.  

The veteran's representative argues that, since the medical 
evidence establishes that the etiology of vitiligo is 
unknown, the medical evidence as to whether there is a nexus 
to the veteran's service is in equipoise.  The Board 
disagrees.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility. 

In contrast, a medical statement that the etiology of a 
disorder is unknown, by definition, means that the physician 
can only speculate as to the possible causes of the disorder 
and any relationship to the veteran's service.  At most, the 
medical opinion that the etiology of vitiligo is unknown is 
an opinion that the disorder might or might not be related to 
the veteran's service.  The Court has held that medical 
opinions which are speculative, general, or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Since the medical providers have clearly stated that the 
etiology of vitiligo is unknown, further opinion as to the 
possible relationship between the veteran's service would be 
speculative and would not aid the Board in its decision or 
benefit the veteran.  Thus, under the circumstances presented 
in this case, a remand for additional examination or opinion 
would serve no useful purpose.  Cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  However, if the veteran is able to 
find evidence to support his statement that the skin disorder 
was first manifested in service, such as, for example, a 
photograph taken in service which shows the disorder, or a 
statement from the medic who treated him in the field for 
food poisoning and who may have noted the skin disorder, such 
new and material evidence might be sufficient to reopen the 
claim.  

Currently, the preponderance of the evidence is against a 
finding that vitiligo was manifested in service or is 
etiologically related to the veteran's service.  Until the 
veteran produces additional evidence to show that the 
disorder was manifested in service, or medical understanding 
of the disorder advances so that medical opinion about the 
relationship of the disorder to the veteran's service may be 
obtained, the claim must be denied.  


ORDER

The appeal for service connection for COPD, to include a 
claim for a pulmonary disorder as a manifestation of an 
undiagnosed disorder, is denied.

The appeal for service connection for vitiligo is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


